[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                          FILED
                                                                     U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                        No. 05-10445                    NOVEMBER 2, 2005
                                                                        THOMAS K. KAHN
                                                                             CLERK
                     D. C. Docket No. 03-00583-CV-FTM-29-DNF

EDWIN MESADIEU,

                                                                      Plaintiff-Appellant,

                                            versus

CARLOA LLORCA,
LAURA NELSON, individually and in her official
capacity as a Police Officer of the Collier County
Sheriff’s Office,
COLLIER COUNTY,
DONALD HUNTER, Collier County Sheriff,
in his official capacity,

                                                                      Defendants-Appellees.


                      Appeal from the United States District Court
                         for the Middle District of Florida

                                     (November 2, 2005)

Before TJOFLAT, KRAVITCH, Circuit Judges, and JORDAN*, District Judge.
________________________________
*Honorable Aldaberto Jordan, United States District Judge for the Southern District of Florida,
sitting by designation.
PER CURIAM:

      In its dispositive Opinion and Order of December 23, 2004, the district

court concluded that Carloa Llorca, a sheriff’s deputy, was entitled to qualified

immunity on Edwin Mesadieu’s claim that he used excessive force against

Mesadieu in the execution of a search warrant, and therefore granted Llorca

summary judgment. Viewing the evidence in the light most favorable to

Mesadieu, the district court concluded that Llorca’s conduct did not violate the

Fourth amendment; alternatively, the court concluded that nothing in controlling

precedent gave Llorca “fair notice that his conduct was unconstitutional under the

facts” of the case.

      We have doubts whether Llorca’s conduct constituted excessive force, but

we are completely satisfied that the district court reached the correct result on the

qualified immunity issue for the reasons stated in its dispositive Opinion and

Order.

      AFFIRMED.




                                          2